Citation Nr: 1619700	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  14-13 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1968. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran filed a claim for service connection for PTSD. However, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's reported symptoms and other information of record, i.e., that matters of service connection for diagnosed psychiatric disabilities other than PTSD are part and parcel of a service connection for PTSD claim. Accordingly, the Board has expanded the issue as indicated on the title page.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen the claim before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369   (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995). The question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis. See Jackson, 265 F.3d 1366; see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the Board finds that new and material evidence has not been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant. Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383. The Board has characterized the claim accordingly.

The Board has reviewed the Veteran's electronic claims folder maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety disorder, and PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. In a September 2005 rating decision, the RO denied service connection for PTSD. The Veteran was notified of his appellate rights, but did not perfect an appeal.

2.  The evidence received since the September 2005 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD.


CONCLUSIONS OF LAW

1. A September 2005 rating decision by the RO that denied entitlement to service connection for PTSD is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2015). 

2. New and material evidence has been received to reopen the claim of service connection for PTSD. § 38 U.S.C.A. § 5108 (West 2014); § 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015), eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements. Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the VCAA does not preclude the Board from adjudicating the Veteran's claims as to whether new and material evidence has been received to reopen claim of service for an acquired psychiatric disorder. This is so because the Board is reopening the claim and a decision at this point poses no risk of prejudice to the Veteran. See, e.g., Bernard v. Brown, 4 Vet. App. 384(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

II. Whether New and Material Evidence has Been Received to Reopen a claim for PTSD.

A claim previously denied by the RO may be reopened if new and material evidence is presented. 38 U.S.C.A. § 5108, 7104, 7105; see 38 C.F.R. § 3.156 (2015). However, new and material evidence is not required as to each previously unproven element of a claim in order to reopen a claim. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

New evidence is defined as evidence not previously submitted to agency decision-makers. 38 C.F.R. § 3.156(a). Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade, 24 Vet. App. at 117.

Here, in a September 2005 decision, the AOJ denied entitlement to service connection for PTSD. The claim was denied on the grounds that "there is no current diagnosis of PTSD and there is also no stressor that can be attempted to be verified through the Military Service Department your claim for service connection is denied." The Veteran was informed of his appellate rights with his denial, and did not file a timely appeal, nor submit new and material evidence within one year of the denial.  Therefore, the decision became final. 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

In considering the Veteran's claim in September 2005, the evidence of record relevant to the claim included military personnel records, service treatment records, a lay statement from the Veteran asserting his in-service stressor, Social Security Administration Decision and Notice of Decision, VA treatment records from February 2004 to December 2004, to include a list of medications, and VA psychiatric treatment records from December 2000 to May 2001. In a January 2005 lay statement, the Veteran asserted that he was in Korea in October 1966 at Camp Knox, assigned to the "D. Battery 6th BTL 80th Artillery" where he often guarded a bridge and faced North Korean infiltrators. Moreover, VA treatment records noted depression as a secondary diagnosis in October 2004, and symptoms of depression and a primary diagnosis of depression from December 2000 to June 2001.

Since the September 2005 rating decision, medical evidence, to include VA treatment records and a VA examination and addendum opinion, have been added to the claims file. VA treatment records show continued psychiatric treatment from April 2002 to January 2013, with symptoms of and diagnoses of depression, anxiety, and PTSD. Additional VA treatment records show the Veteran's participation in group therapy for PTSD, with a note from Dr. K. K. that states that veterans are only accepted into this group therapy program if they suffer from PTSD. A July 2012 VA examination report reviewed the Veteran, the Veteran's assertions of his experience in service, and the Veteran's claims file, and found that the Veteran did not meet the diagnostic criteria for PTSD, but that the Veteran did have a current diagnosis of anxiety and depression. In October 2012, the VA examiner provided an addendum opinion concluding that the "Veteran's anxiety disorder, NOS, is NOT at least as likely as not (50 percent or greater probability) incurred or caused by his claimed depressive disorder NOD and his polysubstance abuse."

Moreover, since the September 2005 rating decision, the Veteran has submitted a photograph and additional statements pertaining to his asserted in-service stressors. In May 2013 the Veteran filed a photograph with a note that states that the photo was "taken at his base in Korea-Body of North Korean being carried out of area after being killed in fire fight. Discovered the North Koreans setting up mortars to fire on us troops. 1967 6th BN 80th Artillery, Camp Knox." In May 2012, the Veteran submitted a statement that provided additional details about his in-service stressors and experiences, to include feeling "on edge" for hours while on duty, with noises of "rifle shots, machine guns, grenades and mortars going off" throughout the night. Included in his statement, the Veteran noted, "my heart still races when I think about it." The Veteran also identified R. C. B. as his Sergeant during his time on the "Quick Reaction Force."

The Veteran's March 2016 hearing testimony is also of record. The Veteran testified to his experiences in Korea, his manifestations of PTSD, and his continued diagnosis and treatment of PTSD. 


The Board finds that since the September 2005 rating decision the Veteran has filed new and material evidence that warrants the reopening of the claim.  At the time of the prior decision, there was no accepted evidence that the Veteran had PTSD.  Since that determination, assuming credibility, there is evidence that the appellant is being treated for PTSD.  Based upon one of the reasons for the prior denial, the evidence is relevant, probative and potentially cures a prior evidentiary defect.

As this evidence was not available at the time of the prior denial and as such evidence relates to unestablished facts necessary to further the Veteran's claim, it is sufficient to reopen the claim.


ORDER

The application to reopen a claim for service connection for PTSD is granted.


REMAND

The Veteran asserts that he has PTSD as a result of his service.  The Veteran contends that he served in Korea as a truck driver who hauled ammunition in service, but that he was called out on alert once or twice a month. In May 2012 statement, and again reiterated at the March 2016 hearing, the Veteran explained that he was sent to guard the bridge at night, and that it was "terrifying "because infiltrators came across the bridge in the dark and there were "fire fights" around him. He further explained that this led him to be on edge for hours while on duty and that he could hear "rifle shots, machine guns, grenades and mortars going off," as well as screams throughout the night. Included in his statement, the Veteran noted, "my heart still races when I think about it." 

The Board remands this matter for an additional VA examination to clarify the Veteran's diagnosis. The Veteran was afforded a VA examination in July 2012, and an addendum opinion was provided in October 2012. Although the AOJ had not verified the stressor, the VA examiner considered the Veteran's assertions and identified in-service stressor. The July 2012 examiner diagnosed the Veteran with depression and anxiety disorders, but did not find that the Veteran met the criteria for PTSD. 

However, since the July 2012 VA examination, the Veteran has testified that he is currently receiving treatment for diagnosed PTSD. Furthermore, additional VA treatment records showing treatment for diagnosed PTSD have been submitted to the record. VA treatment records filed March 2013 show ongoing treatment for symptoms of depression, anxiety, and PTSD; and VA treatment records filed April 2013 indicate continued group therapy from January 2011 to March 2011, with a note from Dr. K. K. that Veterans are only accepted into this group therapy program if they suffer from PTSD. Moreover, the Board notes that a March 2012 VA treatment record shows a diagnosis of PTSD, with the identified stressor being that he experienced several incidents in Korea. His triggers were noted to be bridges and news about foreign conflicts, and his symptoms were identified as dreams of his experiences in service, feeling stressed and experiencing physical manifestations from triggers, hypervigilance, difficulty concentrating, and feeling jumpy or easily startled. Therefore, given the discrepancies between the Veteran's VA treatment records and the July 2012 VA examination report, on remand, the Board seeks an additional VA examination to clarify the current diagnoses of the Veteran's acquired psychiatric disorders, to include PTSD.

Because the Veteran's current diagnosis of PTSD must be clarified, the Board also remands this matter for the AOJ to verify the Veteran's identified stressor. Pursuant to 38 C.F.R. § 3.304(f), service connection for PTSD requires: medical evidence of a diagnosis of the condition, a medically established link between the current symptoms and an in-service stress, and credible supporting evidence that the claimed in-service stressor occurred. In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was "engaged in combat with the enemy." See Hayes v. Brown, 5 Vet. App. 60, 66 (1993). If it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor. In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressor. See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Veteran asserts that he was part of the "D. Battery 6th BTL 80th Artillery" and that he served in Korea as a truck driver of ammunition and was at times sent to guard a bridge. He contends that he was surrounded by "fire fights" and that although he did not remember the exact date, he was also there "when the Puebla was captured." The Veteran listed that the events occurred sometime between March and April 1967. The Veteran has provided a photograph of a dead Korean, with a note that states that the photo was "taken at his base in Korea-Body of North Korean being carried out of area after being killed in fire fight. Discovered the North Koreans setting up mortars to fire on us troops. 1967 6th BN 80th Artillery, Camp Knox." The Veteran has also identified R. C. B. as his Sergeant during his time on the "Quick Reaction Force." The Veteran's military personnel records indicate that the Veteran served in Korea from October 1966 to March 1968, with his assigned duty described as "worked on a const. [sic] crew helping build various structures by helping put plumbing in." 

However, the AOJ has not verified the Veteran's assertions. On remand, the Board directs the AOJ to seek verification of the Veteran's asserted in-service experiences and identified stressor, with 38 C.F.R. § 3.304(f) in mind. A memorandum of formal findings on the matters are to be included in the record.

Last, the Board remands this matter for additional records. At the March 2016 hearing the Veteran testified that he receives ongoing treatment from Dr. Das and that he continues to attend group therapy for PTSD. Therefore, on remand the AOJ should collect any updated VA treatment records from ongoing treatments. The Board also directs the AOJ to obtain the Veteran's complete records from Social Security Administration. While the record contains a July 2001 Decision and Notice of Decision, the associated evidence and medical documentation has not been included in the Veteran's claims file. Therefore, in addition to the updated VA treatment records, the AOJ is to obtain the outstanding records from Social Security Administration.


Accordingly, the case is REMANDED for the following action:

1. Obtain ongoing VA treatment records dated from January 2013 to present, and associate them with the claims file. VA treatment records are to include treatment from Dr. Das and ongoing PTSD group therapy sessions. See March 2016 hearing testimony.

2. Obtain outstanding Social Security Administration records, specifically the evidence and medical documentation related to the July 2001 Decision and Notice of Decision.

3. Complete efforts to corroborate the Veteran's stressors and/or make a determination as to any asserted stressors, and if it is not possible to do so, enter a formal finding on a lack of information required to verify stressors outlining all efforts to corroborate the stressors. 

4. After completion of the above development, schedule a VA examination to determine the nature and etiology of any psychiatric disability found, to include PTSD. The electronic claims file must be reviewed by the examiner. 

After reviewing the claims file and examining the Veteran, the examiner is to offer an opinion as to the following question: whether it is at least as likely as not (50 percent or more probability) that the any acquired psychiatric disability is due to service?

Following a review of the claims file and examination of the Veteran, the examiner should clearly indicate whether the Veteran has PTSD. If so, the examiner should clearly state whether the claimed stressor(s) support the diagnosis of PTSD, and provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that PTSD is related to the stressors.

A detailed rationale for the opinions must be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

5. If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


